CHARLES J. SCHUCK, Judge.
It appears from the record of this claim, which was referred to this court by the state road commission, with recommendation for the payment of $5.61, which recommendation is supported by the approval of the Attorney General, that on the 2nd day of October 1941, a collision occurred between state road commission truck No. 938-37 and an automobile owned by claimant. The accident occurred on route 60, about three miles west of Lewisburg, West Virginia. From the statements submitted, it appears that the operator of respondent’s truck, in violation of a rule, attempted to turn the said truck past the flagman in one-way traffic, and by so doing, collided with claimant’s automobile, damaging the fenders thereto to the extent of the amount herein claimed. The record shows that either the operator of the state truck or the flagman in question was at fault. The claim is one that should be paid.
We, therefore, award the claimant the sum of five dollars and sixty-one cents ($5.61.)